Citation Nr: 1112160	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  04-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in November 2010 before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

In May 2009, the Board remanded the claim to afford the Veteran a VA examination.  The requested development has been completed, no further action is necessary to comply with the Board's remand directive of May 2009.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2010, the Board remanded the claim of service connection for a skin disease, involving the axillae and the feet.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran asserts that he has chronic rash, involving the underarms and feet. 

On VA examination and on a dermatology note in June 2009, the diagnoses included tinea pedis by history with symptoms on examination, but a skin condition, involving the axillae, underarms, or tinea pedis was not specifically addressed.

As there remains a question about whether a skin condition, involving the axillae or tinea pedis is related to service or to a service-connected disability, further development under the duty to assist is needed.  

The Board remanded this matter in December 2010 directing the RO to afford the Veteran another VA examination to address the question of a skin condition involving the axillae and the feet.  As the requested development has not been completed, a remand is necessary to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, in the interim, the Veteran has submitted records from his private primary care physician.  A review of those records indicates in November 2001and August 2005, the Veteran was treated for dermatitis.  In May 2006, he was treated for eczema.  VA records refer in February 2008 to both eczema and dermatitis to both the groin and the axillae.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA skin examination to determine: 

a). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that a skin condition of the axillae, if found, tinea pedis, dermatitis, eczema, or all are related to service-connected tinea versicolor, which was shown in service, or service-connected tinea cruris, which was identified as neurodermatitis and eczema in service; alternatively,





b). If a skin condition of the axillae, if found, or tinea pedis or dermatitis or eczema are not caused by service-connected tinea versicolor or service-connected tinea cruris, are the skin conditions aggravate by the service-connected skin disabilities. 

In this context, the term "aggravation" means a permanent increase in a skin condition, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disabilities as contrasted to a temporary worsening of symptoms. 

If, however, after a review of the record, an opinion on either causation or aggravation is not possible without resort to speculation, the examiner is asked to clarify whether causation or aggravation cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims folder should be made available to the examiner for review.

2.  After the above development is completed, adjudicate the claim of service connection for a skin disease of the axillae and tinea pedis, including service connection by aggravation due to a service-connected disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


